Title: To George Washington from Ralph Pomeroy, 14 April 1781
From: Pomeroy, Ralph
To: Washington, George


                        
                            Sir
                            Hartford 14th April 1781
                        
                        I left this place for Lebanon on the 11th Inst. according to my Letter of that date, where I waited on the
                            12th untill almost night, the Council were not collected untill after noon, I finally obtained the order a Copy of which I
                            now take the Liberty to enclose to your Excellency, after riding the greatest part of the night I returned here the 13th
                            in the Morning, and as soon as I possibly could sent off three men different Routs with my circular Letter to the
                            Authority of the Several Towns enumerated on the back, a copy of which I also enclose, with Instructions to make use of
                            every possible means to remove the Salted meat on to Fish Kill or Fish Kill Landing, my Messengers left this all in the
                            after noon of the 13th with orders to arrive last Night each to a Town which we Judge most likely to move the soonest, I
                            pray your Excellency to excuse my being thus particular I hope my Arrangement may be attended with Success and the wants
                            of the Army will be soon releived, The Dragoon is now waiting and I can add no more, although a word or two passed in
                            Governour Trumbulls Council respecting the pressing call for our meat as though the other States were more deficient which
                            I refused to mention to your Excellency only as by their request. I have the honour to be your Excellency most obedient
                            and most humble Servant
                        
                            Ralph Pomeroy
                            Dep. Quar. Master
                        
                    